     Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

MICHAEL BEN-YOSEF,

        Plaintiff,

v.

SRC ENERGY INC.,
LYNN A. PETERSON,
RAYMOND E. MCELHANEY,
JACK AYDIN,
DANIEL E. KELLY,
PAUL KORUS, and
JENNIFER S. ZUCKER,

        Defendants.

                             COMPLAINT AND JURY DEMAND


        Plaintiff Michael Ben-Yosef (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

        1.      Plaintiff brings this action against SRC Energy Inc. (“SRC” or the “Company”) and

the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to which

the Company will be acquired by PDC Energy, Inc. (“PDC”) (the “Proposed Transaction”).
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 2 of 20




       2.      On August 26, 2019, SRC and PDC issued a joint press release announcing that

they had entered into an Agreement and Plan of Merger (the “Merger Agreement”) to sell SRC to

PDC. Under the terms of the Merger Agreement, each SRC stockholder will be entitled to receive

0.158 of a share of PDC common stock for each SRC share they own (the “Merger

Consideration”). Based on the closing price of PDC common stock on August 23, 2019, the

Merger Consideration is valued at approximately $3.99 per share. The Proposed Transaction is

valued at approximately $1.7 billion, including SRC’s net debt of approximately $685 million.

       3.      On September 25, 2019, PDC filed a Form S-4 Registration Statement (as amended

on October 23, 2019, the “Registration Statement”) with the SEC. The Registration Statement,

which recommends that SRC stockholders vote in favor of the Proposed Transaction, omits and/or

misrepresents material information concerning, among other things: (i) SRC and PDC

management’s financial projections for SRC, PDC and the pro forma company; (ii) the data and

inputs underlying the financial valuation analyses that support the fairness opinions provided by

the Company’s financial advisors Citigroup Global Markets Inc. (“Citi”) and Goldman Sachs &

Co. LLC (“Goldman”); and (iii) potential conflicts of interest faced by Citi and Goldman.

Defendants authorized the issuance of the false and misleading Registration Statement in violation

of Sections 14(a) and 20(a) of the Exchange Act.

       4.      In short, unless remedied, SRC’s public stockholders will be irreparably harmed

because the Registration Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks

to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.




                                                2
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 3 of 20




                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists.               SRC is

headquartered and incorporated in this District. Moreover, each of the Individual Defendants, as

Company officers or directors, either resides in this District or has extensive contacts within this

District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of SRC common stock.

        9.       Defendant SRC is a Colorado corporation with its principal executive offices

located at 1675 Broadway, Suite 2600, Denver, Colorado 80202. SRC is an independent oil and

gas company engaged in the acquisition, development, and production of oil, natural gas, and

natural gas liquids in the Denver-Julesburg (“D-J”) Basin in Colorado. The Company’s common

stock is traded on the NYSE American under the ticker symbol “SRCI.”




                                                   3
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 4 of 20




        10.     Defendant Lynn A. Peterson (“Peterson”) joined the Company in May 2015 and

serves as the Company’s Chairman of the Board, Chief Executive Officer (“CEO”), and President.

        11.     Defendant Raymond E. McElhaney (“McElhaney”) is the Company’s Lead

Director and has been a director of the Company since May 2005.

        12.     Defendant Jack Aydin (“Aydin”) has been a director of the Company since July

2014.

        13.     Defendant Daniel E. Kelly (“Kelly”) has been a director of the Company since

February 2016.

        14.     Defendant Paul Korus (“Korus”) has been a director of the Company since June

2016.

        15.     Defendant Jennifer S. Zucker (“Zucker”) has been a director of the Company since

January 2018.

        16.     Defendants identified in paragraphs 10 to 15 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        17.     PDC is a Delaware corporation with its principal executive offices located at 1775

Sherman Street, Suite 3000, Denver, Colorado 80203. PDC is a domestic independent exploration

and production company that acquires, explores and develops properties for the production of

crude oil, natural gas and NGLs, with operations in the Wattenberg Field in Colorado and the

Delaware Basin in Texas. PDC’s common stock trades on the NASDAQ Global Select Market

under the ticker symbol “PDCE.”

                               SUBSTANTIVE ALLEGATIONS

Company Background

        18.     SRC is an independent oil and gas company engaged in the acquisition,


                                                 4
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 5 of 20




development, and production of oil, natural gas, and natural gas liquids (“NGLs”) in the D-J Basin.

The D-J Basin contains hydrocarbon-bearing deposits in several formations, including the

Niobrara, Codell, Greenhorn, Shannon, Sussex, J-Sand, and D-Sand. The area has produced oil

and natural gas for over fifty years and benefits from established infrastructure, long reserve life,

and multiple service providers.

       19.     SRC’s oil and natural gas activities are focused in the Wattenberg Field in Weld

County, Colorado, an area that covers the western flank of the D-J Basin. The Company currently

operates approximately 82% of its proved developed reserves and anticipates operating a majority

of its future net drilling locations. SRC’s current development plan anticipates that all of the

Company’s future activities will be concentrated in the Wattenberg Field.

       20.     On May 1, 2019, the Company issued a press release announcing its first quarter

2019 financial results, including revenue of $189.5 million, a 29% increase compared to the first

quarter of 2018. Defendant Peterson commented on the quarter’s results stating, “We are pleased

with the progress being made in the Basin to address infrastructure expansion. As we move ahead

with the development of our properties we look forward to working with all of our stakeholders.”

       21.     On July 31, 2019, SRC announced its second quarter 2019 financial results. For

the quarter, revenues were $162.6 million, an 11% increase compared to the second quarter of

2018. Net income totaled $54.5 million, or $0.22 per diluted share, compared to net income of

$49.6 million, or $0.20 per diluted share, in the second quarter of 2018.

The Proposed Transaction

       22.     On August 26, 2019, SRC and PDC issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       DENVER, Aug. 26, 2019 -- PDC Energy, Inc. (“PDC” or the “Company”)
       (NASDAQ: PDCE) and SRC Energy, Inc. (“SRC”) (NYSE: SRCI) today



                                                 5
Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 6 of 20




   announced they have entered into a definitive merger agreement under which PDC
   will acquire SRC in an all-stock transaction valued at approximately $1.7 billion,
   including SRC’s net debt of approximately $685 million as of June 30, 2019. Under
   the terms of the agreement, SRC shareholders will receive a fixed exchange ratio
   of 0.158 PDC shares for each share of SRC common stock, representing an implied
   value of $3.99 per share based on the PDC closing price as of August 23, 2019. The
   transaction, which is expected to close in the fourth quarter of 2019, has been
   unanimously approved by each company’s board of directors.

   Key Transaction Highlights:

      •   Materially increases PDC’s scale with a consolidated, contiguous Core
          Wattenberg leasehold position of approximately 182,000 net acres located
          entirely in Weld County and pro forma second quarter 2019 total production
          of nearly 200,000 barrels of oil equivalent (“Boe”) per day (166,000 Boe
          per day in the Wattenberg). On a pro forma basis, the combined company
          is the second largest producer in the DJ basin. Coupled with its approximate
          36,000 net acre Delaware Basin position, the Company will have core assets
          in two of the premier U.S. onshore basins.

      •   Materially enhances free cash flow profile and enhances ability to return
          additional capital to shareholders. Pro forma free cash flow is estimated to
          be approximately $800 million from the third quarter of 2019 through year-
          end 2021, assuming $55 per barrel NYMEX. PDC has increased and
          extended its existing share repurchase program from $200 million to $525
          million, with a target completion date of year-end 2021. Year-to-date, PDC
          has repurchased $125 million of its shares and plans to utilize approximately
          50 percent of the estimated $800 million of free cash flow in the same period
          to complete the remaining $400 million repurchase program.

      •   Creates a low-cost mid-cap producer with anticipated peer-leading G&A of
          approximately $2.00 per Boe in 2020. PDC expects to realize approximately
          $40 million of G&A savings in 2020 with an incremental $10 million of
          G&A synergies in 2021, after the completion of its integration plan.

      •   All-stock transaction ensures the combined company will have a strong
          balance sheet with a pro forma leverage ratio of 1.3x at June 30, 2019 and
          projected leverage ratio of approximately 1.0x at year-end 2020, assuming
          $55 per barrel NYMEX.

      •   The transaction is expected to be immediately accretive to key 2020 metrics,
          including: free cash flow per share, cash return on capital invested
          (“CROCI”), net asset value, G&A per Boe, LOE per Boe, leverage ratio and
          inventory life.

   CEO Commentary


                                           6
Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 7 of 20




   “SRC’s complementary, high-quality assets in the Core Wattenberg, coupled with
   our existing inventory and track record of operational excellence will create a best-
   in-class operator with the size, scale and financial positioning to thrive in today’s
   market,” said Bart Brookman, President and Chief Executive Officer of PDC. “We
   remain committed to our core Delaware Basin acreage position and are confident
   the combined company with its multi-basin focus will be well-positioned to deliver
   superior shareholder returns. With an even more competitive cost structure,
   including peer-leading G&A and LOE per Boe, the combined company will have
   the financial flexibility and sustainable free cash flow to return significant capital
   to shareholders and capitalize on additional growth opportunities.”

   Brookman continued, “Importantly, this transaction will join two organizations
   grounded in strong core values and a shared commitment to responsible and safe
   operations. Both PDC and SRC have deep regulatory and community relationships,
   and together we will continue to prioritize the health and safety of our employees
   and stakeholders, as well as the environment and the communities in which we live
   and operate. We look forward to working with SRC to integrate these two
   companies and achieve our shared objectives.”

   Lynn A. Peterson, Chief Executive Officer and Chairman of the Board of SRC
   Energy commented, “I am proud of the SRC team and the high-quality acreage and
   low-cost operations we have built together. We believe that this transaction will
   establish the combined company as a leader in the Colorado energy industry. The
   transaction also provides SRC shareholders with the opportunity to participate in
   the significant upside potential created by a larger-scale DJ Basin producer with
   complementary assets in the prolific Delaware Basin. We look forward to working
   closely with PDC to ensure that the full potential of this combination is realized for
   the benefit of all of our stakeholders.”

                                           ***

   Preliminary Pro Forma 2020 Outlook

   PDC’s long-term strategy is to be a low-cost operator that generates and returns
   free cash flow to shareholders, while delivering solid production and cash flow
   growth on a debt-adjusted per share basis. In 2020, PDC plans to invest between
   $1.2 billion and $1.4 billion to operate three Wattenberg and two Delaware Basin
   drilling rigs. The plan is expected to generate approximately $275 million in free
   cash flow assuming $55 per barrel and $2.70 per Mcf NYMEX oil and gas prices,
   respectively, with full-year production averaging between 200,000 and 220,000
   Boe per day. Finally, PDC expects its combined G&A and LOE to be less than $5
   per Boe.

   Transaction Details




                                             7
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 8 of 20




       Under the terms of the agreement, SRC shareholders will receive a fixed exchange
       ratio of 0.158 PDC shares for each share of SRC common stock they own,
       representing an implied value of $3.99 per SRC share based on PDC’s closing
       common stock price on August 23, 2019, or $1.7 billion in the aggregate including
       the assumption of approximately $685 million in debt. The consideration represents
       a premium of 6.8 percent to the 30-day average exchange ratio of 0.148x. Upon
       closing of the transaction, PDC shareholders will own approximately 62 percent of
       the combined company, and SRC shareholders will own approximately 38 percent,
       on a fully diluted basis. The all-stock transaction is intended to be tax-free to SRC
       shareholders.

       Governance and Leadership

       Upon closing, PDCs’ board of directors will be expanded to nine directors,
       expected to include two members from the SRC board of directors. PDC’s board
       of directors also plans to form a three-member group focused on integration
       planning and opportunities for ongoing corporate synergies and cost efficiencies.
       The combined company will be led by PDC’s executive management team and will
       remain headquartered in Denver, Colorado.

       Timing and Approvals

       The transaction, which is expected to close in the fourth quarter of 2019, is subject
       to customary closing conditions and the satisfaction of certain regulatory approvals,
       including the approval of PDC and SRC shareholders.

Insiders’ Interests in the Proposed Transaction

       23.     SRC insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will receive unique benefits in connection with the Proposed Transaction not

available to Plaintiff and the other public stockholders of SRC.

       24.     Notably, defendants Peterson and Korus have secured positions for themselves as

directors of the combined company upon completion of the Proposed Transaction.

       25.     Company insiders also stand to reap substantial financial benefits for securing the

deal with PDC. According to the Registration Statement:

       SRC may grant Transaction Bonuses to SRC’s executive officers and other
       employees, and to SRC’s non-employee directors in an aggregate amount not to
       exceed $4,843,000 (of which no more than $4,693,000 will be allocated to


                                                8
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 9 of 20




       employees and no more than $150,000 may be allocated to non-employee directors,
       which is up to approximately $37,500 per such director). The SRC board has yet to
       determine to whom, and in what amounts, it will issue Transaction Bonuses.

Registration Statement at 116.

       26.     Moreover, if they are terminated in connection with the Proposed Transaction,

SRC’s named executive officers are set to receive substantial cash severance payments, as set forth

in the following table:




The Registration Statement Contains Material Misstatements or Omissions

       27.     Defendants filed a materially incomplete and misleading Registration Statement

with the SEC and disseminated it to SRC’s stockholders.                The Registration Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote in favor of the Proposed Transaction.

       28.     Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) SRC and PDC management’s financial projections for SRC, PDC and

the pro forma company; (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinions provided by the Company’s financial advisors, Citi and Goldman;

and (iii) potential conflicts of interest faced by Citi and Goldman.

Material Omissions Concerning Financial Projections for SRC, PDC and the Pro Forma
Company




                                                 9
 Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 10 of 20




       29.      The Registration Statement omits material information regarding the Company’s

financial projections for SRC, PDC and the pro forma combined company, provided by SRC and

PDC management and relied upon by Citi and Goldman for their analyses.

       30.      For example, the Registration Statement sets forth:

       In arriving at its opinion, Citi had, among other things:

                                            ***

       •     reviewed certain publicly available business and financial information relating
             to SRC and PDC, as well as certain financial forecasts and other information
             and data relating to SRC and PDC provided to and/or discussed with Citi
             by the managements of SRC and PDC, including certain internal financial
             forecasts and other information and data relating to SRC prepared by the
             management of SRC, and certain internal financial forecasts and other
             information and data relating to PDC prepared by the management of
             PDC as reviewed and approved by the management of SRC;


                                            ***

       •     been provided with certain information and data relating to the potential
             strategic implications and financial and operational benefits (including the
             amount, timing and achievability thereof) anticipated by the managements
             of SRC and PDC to result from the merger;


                                            ***

       •     reviewed certain potential pro forma financial effects of the merger on PDC
             utilizing the financial forecasts and other information and data relating to
             SRC and PDC and the potential strategic implications and financial and
             operational benefits referred to above[.]


Id. at 91-92 (emphasis added).

       31.      In addition, in connection with Citi’s Net Asset Value Analysis, the Registration

Statement sets forth:

       Citi performed a net asset value analysis of SRC based on the SRC forecasts . . .
       An implied aggregate reference range for SRC’s proved developed producing
       reserves and currently undeveloped resources was derived by calculating the net


                                                 10
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 11 of 20




         present values (as of June 30, 2019) of the unlevered, after-tax free cash flows
         that SRC was projected to generate from such assets based on the SRC
         forecasts utilizing NYMEX Strip Pricing . . . .

         Citi performed a net asset value analysis of PDC based on the PDC forecasts . . . .
         An implied aggregate reference range for PDC's proved developed producing
         reserves and currently undeveloped resources was derived by calculating the net
         present values (as of June 30, 2019) of the unlevered, after-tax free cash flows
         that PDC was projected to generate from such assets based on the PDC
         forecasts utilizing NYMEX Strip Pricing . . . .


Id. at 97-98.


         32.      Similarly, with respect to Goldman’s analyses, the Registration Statement sets

forth:

         In connection with rendering the opinion described above and performing its related
         financial analyses, Goldman Sachs reviewed, among other things:

                                             ***

         •     certain internal financial analyses and forecasts for SRC prepared by its
               management (which we refer to for purposes of this section as the “SRC
               Forecasts”) and for PDC stand alone prepared by its management (which we
               refer to for purposes of this section as the “PDC Standalone Forecasts”), and
               certain financial analyses and forecasts for PDC pro forma for the merger
               prepared by the management of PDC (which we refer to for purposes of this
               section as the “PDC Pro Forma Forecasts” and, together with the SRC Forecasts
               and the PDC Standalone Forecasts, the “Forecasts”), in each case, as approved
               for Goldman Sachs’ use by SRC, including certain operating synergies
               projected by the management of PDC to result from the merger, as approved
               for Goldman Sachs’ use by SRC (which we refer to for purposes of this section
               as the “Synergies”).

Id. at 99-100 (emphasis added).

         33.      In addition, in connection with Goldman’s Illustrative Discounted Cash Flow

Analysis-SRC Standalone, Illustrative Discounted Cash Flow Analysis-PDC Standalone, and

Illustrative Discounted Cash Flow Analysis-Implied Valuation Uplift of PDC, SRC and the pro

forma combined company, respectively, the Registration Statement sets forth:



                                                  11
 Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 12 of 20




       Using the SRC Forecasts, Goldman Sachs performed a discounted cash flow
       analysis of shares of SRC common stock on a standalone basis. . . . Goldman Sachs
       discounted to present value as of June 30, 2019 (i) estimates of unlevered free
       cash flow for SRC for July 1, 2019 through December 31, 2024 as reflected in
       the SRC Forecasts . . . .

       Using the PDC Standalone Forecasts, Goldman Sachs performed a discounted cash
       flow analysis of shares of PDC common stock on a standalone basis. . . . Goldman
       Sachs discounted to present value as of June 30, 2019 (i) estimates of unlevered
       free cash flow for PDC for July 1, 2019 through December 31, 2024 as reflected
       in the PDC Standalone Forecasts . . . .

       Using the Pro Forma Forecasts, Goldman Sachs performed an illustrative
       discounted cash flow analysis of the combined company on a pro forma basis as of
       June 30, 2019. . . . Goldman Sachs discounted to present value as of June 30, 2019,
       (i) estimates of unlevered free cash flow for the pro forma combined company
       for July 1, 2019 through December 31, 2024 as reflected in the Pro Forma
       Forecasts . . . .

Id. at 103-104 (emphasis added).

       34.     The Registration Statement, however, fails to set forth: (i) certain of the projections

for SRC and PDC prepared by SRC and PDC management and provided to Citi and Goldman,

including the respective unlevered free cash flows; (ii) the projections for PDC pro forma for the

Proposed Transaction, relied upon by Goldman for its analyses, including the unlevered free cash

flow for the pro forma combined company; and (iii) the operating synergies projected by the

management of PDC to result from the Proposed Transaction.

       35.     The omission of this information renders the statements in the “Certain Unaudited

Forecasted Financial Information” and “Opinions of Citi and Goldman Sachs, SRC’s Financial

Advisors” sections of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Citi’s and Goldman’s Financial Analyses

       36.     The Registration Statement describes Citi’s and Goldman’s fairness opinions and

the various valuation analyses performed in support of their opinions. However, the descriptions



                                                 12
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 13 of 20




of Citi’s and Goldman’s fairness opinions and analyses fail to include key inputs and assumptions

underlying these analyses.      Without this information, as described below, SRC’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Citi’s and Goldman’s fairness opinions in determining whether to vote

in favor of the Proposed Transaction.

       37.     With respect to Citi’s Selected Public Companies Analysis of PDC and SRC, the

Registration Statement fails to disclose: (i) the individual multiples and financial metrics for each

of the selected companies analyzed by Citi; and (ii) PDC’s and SRC’s calendar year 2019 and

2020 adjusted EBITDA and cash flow per share utilized by Citi in its analysis.

       38.     With respect to Citi’s Net Asset Value Analysis of SRC, the Registration Statement

fails to disclose: (i) SRC’s unlevered, after-tax free cash flows for the projection period, and the

underlying line items; (ii) quantification of the inputs and assumptions underlying the discount

rate range of 9.5% to 11.0%; (iii) SRC’s estimated post-tax corporate expenses and net hedge gains

as of June 30, 2019; and (iv) SRC’s estimated net debt as of June 30, 2019.

       39.     With respect to Citi’s Net Asset Value Analysis of PDC, the Registration Statement

fails to disclose: (i) PDC’s unlevered, after-tax free cash flows for the projection period, and the

underlying line items; (ii) quantification of the inputs and assumptions underlying the discount

rate range of 8.3% to 9.6%; (iii) PDC’s estimated post-tax corporate expenses, net hedge gains and

losses, and additional payments from the sale of PDC’s midstream assets as of June 30, 2019; and

(iv) PDC’s estimated net debt as of June 30, 2019.

       40.     With respect to Citi’s Relative Contribution Analysis, the Registration Statement

fails to disclose the combined company’s estimated adjusted EBITDA and operating cash flow for

calendar years 2019 and 2020.




                                                 13
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 14 of 20




       41.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis-SRC

Standalone, the Registration Statement fails to disclose: (i) the unlevered free cash flow for SRC

for July 1, 2019 through December 31, 2024, and the underlying line items; (ii) quantification of

the inputs and assumptions underlying the discount rate range of 7.5% to 9.0%; (iii) the estimated

terminal year EBITDA for SRC; (iv) SRC’s net debt as of June 30, 2019; (v) the number of fully

diluted outstanding SRC shares; and (vi) the estimated terminal value for SRC.

       42.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis-PDC

Standalone, the Registration Statement fails to disclose: (i) the unlevered free cash flow for PDC

for July 1, 2019 through December 31, 2024, and the underlying line items; (ii) quantification of

the inputs and assumptions underlying the discount rate range of 7.5% to 9.0% (iii) the estimated

terminal year EBITDA for PDC; (iv) PDC’s net debt as of June 30, 2019; (v) the estimated present

value of the unconditional contingent payment to be made to PDC in connection with the sale of

its midstream assets; (vi) the number of fully diluted outstanding PDC shares; and (vii) the

estimated terminal value for PDC.

       43.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis-Implied

Valuation Uplift, the Registration Statement fails to disclose: (i) the unlevered free cash flow for

the pro forma combined company for July 1, 2019 through December 31, 2024, and the underlying

line items; (ii) quantification of the inputs and assumptions underlying the discount rate range of

7.5% to 9.0% (iii) the estimated terminal year EBITDA for the pro forma combined company; (iv)

the pro forma net debt of the combined company as of June 30, 2019; (v) the estimated present

value of the unconditional contingent payment to be made to PDC in connection with the sale of

its midstream assets; (vi) the number of fully diluted outstanding shares of the pro forma combined

company; and (vii) the estimated terminal value for the pro forma combined company.




                                                14
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 15 of 20




       44.     With respect to Goldman’s Illustrative Net Asset Value Analysis-SRC, the

Registration Statement fails to disclose: (i) the after-tax future cash flows that SRC could be

expected to generate from its existing proved developed reserves, its development plan for proved

undeveloped reserves, and development of additional undeveloped reserves and all underlying line

items; (ii) quantification of the inputs and assumptions underlying the discount rate range of 7.5%

to 9.0%; and (iii) the value of estimated mark to market commodity hedges, general and

administrative costs, net debt, and taxes payable by SRC.

       45.     With respect to Goldman’s Illustrative Net Asset Value Analysis-PDC Standalone,

the Registration Statement fails to disclose: (i) the after-tax future cash flows that PDC could be

expected to generate from its existing proved developed reserves, its development plan for proved

undeveloped reserves, and development of additional undeveloped reserves and all underlying line

items; (ii) quantification of the inputs and assumptions underlying the discount rate range of 7.5%

to 9.0%; and (iii) the value of estimated mark to market commodity hedges, net operating losses,

general and administrative costs, net debt, taxes payable by PDC, and contingent payments due by

PDC.

       46.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis-SRC, Illustrative Present Value of Future Share Price Analysis-PDC Standalone and

Illustrative Present Value of Future Share Price Analysis-Implied Valuation Uplift, the

Registration Statement fails to disclose: (i) the estimated EBITDA for SRC for years 2022 to 2024;

(ii) the estimated EBITDA for each of PDC and the pro forma combined company for years 2021

to 2024; (ii) quantification of the inputs and assumptions underlying the discount rate of 8.6%; and

(iii) the number of fully diluted outstanding shares of SRC, PDC and the pro forma combined

company, respectively.




                                                15
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 16 of 20




       47.        With respect to Goldman’s Premia Analysis, the Registration Statement fails to

disclose: (i) the transactions observed by Goldman in the analysis; and (ii) the sources thereof.

       48.        When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       49.        The omission of this information renders the statements in the “Certain Unaudited

Forecasted Financial Information” and “Opinions of Citi and Goldman Sachs, SRC’s Financial

Advisors” sections of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Citi’s and Goldman’s Potential Conflicts of Interest

       50.        The Registration Statement fails to disclose material information concerning

potential conflicts of interest faced by the Company’s financial advisors, Citi and Goldman.

       51.        The Registration Statement sets forth in connection with the Proposed Transaction

“Citi may receive an additional fee of up to $3.5 million at SRC’s sole discretion.” Id. at 99.

Similarly, “Goldman Sachs may receive an additional fee of up to $3.5 million at SRC’s sole

discretion.” Id. at 108. The Registration Statement, however, fails to disclose the agreed

parameters for such additional discretionary fee, the criteria Citi and Goldman each need to satisfy

to receive the additional fee, and whether the Company anticipates paying Citi and Goldman the

additional fee.

       52.        Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                                 16
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 17 of 20




        53.     The omission of this information renders the statements in the “Opinions of Citi

and Goldman Sachs, SRC’s Financial Advisors” section of the Registration Statement false and/or

materially misleading in contravention of the Exchange Act.

        54.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of SRC will be unable to make a

sufficiently informed decision whether to vote in favor of the Proposed Transaction and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                             COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        55.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        56.     During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

        57.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.               It

misrepresented and/or omitted material facts, including material information about SRC and PDC

management’s financial projections for SRC, PDC and the pro forma company, the data and inputs



                                                 17
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 18 of 20




underlying the financial valuation analyses that support the fairness opinions provided by the

Company’s financial advisors, Citi and Goldman, and potential conflicts of interest faced by Citi

and Goldman. The defendants were at least negligent in filing the Registration Statement with

these materially false and misleading statements.

       58.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder would consider them important in deciding how to

vote on the Proposed Transaction.

       59.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       60.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate. Therefore,

injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                           COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       61.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       62.     The Individual Defendants acted as controlling persons of SRC within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of SRC and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Registration Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.




                                                18
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 19 of 20




       63.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       64.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Registration Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       65.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the directors.

       66.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       67.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, SRC’s stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF




                                                 19
  Case 1:19-cv-03182 Document 1 Filed 11/08/19 USDC Colorado Page 20 of 20




       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.



 Dated: November 8, 2019                           Respectfully submitted,

                                                   /s/ Richard A. Acocelli
                                                   Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   1500 Broadway, 16th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 682-3025
                                                   Facsimile: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                                 20
